UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1445


In re:   TONY ALFORENZO WALKER,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 2:93-cr-00084-AWA-1)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tony Alforenzo Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tony Alforenzo Walker petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

Fed. R. Civ. P. 60(b)(6) motion.                He seeks an order from this

court directing the district court to act.                Our review of the

district court’s docket reveals that the district court denied

Walker’s    motion    on   July   27,   2015.      Accordingly,   because     the

district court has recently decided Walker’s case, we deny the

mandamus petition as moot.         We also deny as moot Walker’s motion

requiring a response.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court     and   argument   would    not   aid   the

decisional process.



                                                             PETITION DENIED




                                        2